

[SYSCO LETTERHEAD]
PERSONAL AND CONFIDENTIAL
April 1, 2015
Mr. R. Chris Kreidler
1390 Enclave Parkway
Houston, Texas 77077
Dear Chris:
This letter agreement (the “Agreement”) outlines the details of your voluntary
resignation from employment as Executive Vice President and Chief Financial
Officer of Sysco Corporation (the “Company”).
Timing and Responsibilities: You will continue to serve as Executive President
and Chief Financial Officer of the Company through August 31, 2015, reporting to
me. From September 1, 2015 through December 31, 2015, you will continue to serve
as Executive Vice President of the Company with your duties directed by me. Your
resignation will become effective on December 31, 2015 (the “Resignation Date”).
Compensation:
•
Your annual base salary will remain $736,000 through your Resignation Date. You
will not be eligible for a merit increase in 2015.

•
You will not be eligible for a FY2016 annual incentive award.

•
You will not be eligible for any CPU award payouts other than with respect to
any earned FY2013 - FY2015 Cash Performance Unit (CPU) Award, which will be
payable to you at the normal time (August, 2015).

•
Until the Resignation Date, your outstanding stock option and RSU grants will
continue to vest according to their original schedules. Vested stock options are
exercisable according to the terms and conditions of those awards. All Sysco
stock sales and purchases are subject to blackout period restrictions and
required approvals.

•
You will not be eligible for any new long-term incentive grants in FY2016.

•
You will maintain your eligibility for a merger incentive award (subject to

approval by the Compensation Committee of the Board of Directors). The
recoupment requirement for this award will be waived at the time of payment
contingent upon your execution of a customary release of claims in favor of the
Company.
Commuting Expenses: The Company will reimburse you for commuting expenses
between New York and Houston incurred between July 1, 2015 and December 31,
2015. Reimbursable commuting expenses include airfare, car rental, personal
vehicle mileage, hotel or other lodging expenses, and airport parking. All
commuting expenses incurred under this arrangement shall be in accordance with
Sysco’s Travel and Expense Policy.
Mr. R. Chris Kreidler
April 1, 2015
Page 2
Special COBRA Benefit: You will be eligible for the Special COBRA Benefit,
contingent upon your compliance with the terms of this Agreement, including, but
not limited to, your timely execution, without revocation, of a General Release
(the “Release”) which will be provided to you on the Resignation Date:
Company-Subsidized Health Coverage: Provided that you and/or your eligible
dependents, if any, are participating in Sysco’s group health, dental and vision
plans on the Resignation Date and elect on a timely basis to continue that
participation in some or all of the offered plans through the federal law
commonly known as “COBRA,” Sysco will pay the entire premium cost of that
participation (the “Company-Subsidized Health Coverage”). You shall continue to
be eligible for the Company-Subsidized Health Coverage until the earlier to
occur of (1) the date 12 (twelve) months after your Resignation Date or (2) the
date you are eligible to enroll in the health, dental and/or vision plans of
another employer; provided, however, that your participation is dependent on you
and/or your dependents continuing to be eligible to participate in Sysco’s
offered plans through COBRA. You agree to notify Sysco promptly if you are
eligible to enroll in the plans of another employer or if you or any of your
dependents cease to be eligible to continue participation in Company plans
through COBRA. You will receive separate information regarding your COBRA
benefits.
To receive the Company-Subsidized Health Coverage, you must execute the Release
on a timely basis. You will have twenty-one (21) days to consider the Release.
As described more fully in the Release, you have seven days following the date
you execute the Release to revoke your signature by delivering a written
revocation to Adam Skorecki, Senior Vice President & General Counsel at fax
number (281) 5842510. The Release will not become effective until you sign it
and the seven-day revocation period has passed without you having exercised your
right to revoke your signature. You will have until January 31, 2016 to execute
the Release and if you do not execute the Release or if you revoke the Release
after you execute it, this Agreement will be null and void. You are advised to
consult an attorney prior to executing the Release. Please also note that the
Release contains provisions regarding non-disparagement of the Company and its
officers, employees, directors, products and services and your ongoing
cooperation with transition efforts and other important matters related to your
employment.
Your continued eligibility for the Special COBRA Benefits is contingent upon
your compliance with all ongoing obligations to the Company through December 31,
2015, including those regarding the use and protection of confidential
information, restrictions on solicitation of employees and customers, assignment
of inventions and intellectual property, restrictions on competitive activities
and compliance with the Sysco Code of Conduct.


Mr. R. Chris Kreidler
April 1, 2015
Page 3
Post-Employment Restrictions: Your receipt of the COBRA Benefit is also subject
to your adherence to your ongoing obligations to the Company regarding
intellectual property, confidential information to which you had access by
virtue of your employment, restrictions on competitive activities, and
non-solicitation of employees and customers, including, but not limited to the
restrictions contained in any existing noncompetition agreement with the
Company. Your breach of the restrictions on your post-employment activities as
determined by a final, non-appealable judgment rendered by a court of competent
jurisdiction entitles Sysco to cease any remaining benefits owed to you under
this Agreement. Moreover, should you fail to comply with restrictions on your
post-employment activities, you agree and acknowledge that Sysco will be
entitled to recoupment of the COBRA Benefit paid to you.
Other Compensation and Benefits: All other compensation and benefits will be
governed by the terms of the applicable plans and programs. Except as provided
herein, for the duration of your employment, you remain eligible for
compensation and benefits under all existing plans and programs that you
currently participate in, including, but not limited to, contribution payments
under the Sysco Management Savings Plan. You will be paid for any earned but
unused vacation remaining as of the Resignation Date, and you also will be
reimbursed for eligible business expenses that you incurred during the course of
your employment per Company policy.
No provision of this Agreement may be amended, modified, waived or discharged
unless such amendment, waiver, modification or discharge is agreed to in writing
and signed by you and the Company. Nothing herein shall modify the at-will
nature of your employment. You or the Company may end employment at any time for
any lawful reason.
Please sign below and return an executed original of this Agreement to me by
April 10, 2015 to acknowledge your understanding of the terms and conditions
above.
Sincerely,
/s/ William J. DeLaney
William J. DeLaney
President and Chief Executive Officer


AGREED:




I have read, understand, and agree to the terms and conditions set forth in the
letter agreement from Bill DeLaney dated April 1, 2015 (the “Agreement”).


/s/ R. Chris Kreidler        4/1/15
R. Chris Kreidler    Date


cc:    Russell Libby, Executive Vice President, Corporate Affairs & Chief Legal
Officer
Paul Moskowitz – Senior Vice President, Human Resources


Mr. R. Chris Kreidler
April 1, 2015
Page 4
Erin Packwood – Vice President, Total Rewards
Connie S. Brooks – Director, Executive and Stock Based Programs





















